 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOHNNY BAKER,                                     No. 1:18-cv-01642-SKO (HC)
12                       Petitioner,                    ORDER DENYING SECOND MOTION
                                                        FOR APPOINTMENT OF COUNSEL
13           v.
14    S. LAKE, et al.,
                                                        (Doc. 16)
15                       Respondents.
16

17
            Petitioner, Johnny Baker, is proceeding with a petition for writ of habeas corpus pursuant
18
     to 28 U.S.C. § 2241. He renews his motion for appointment of counsel. The Court denied his first
19
     motion to appoint counsel on December 20, 2018. (Doc. 7.)
20
            In federal habeas proceedings, no absolute right to appointment of counsel currently exists.
21
     See, e.g., Anderson v. Heinze, 258 F.2d 479, 481 (9th Cir. 1958); Mitchell v. Wyrick, 727 F.2d 773,
22
     774 (8th Cir. 1984). Nonetheless, a court may appoint counsel at any stage of the case "if the
23
     interests of justice so require." 18 U.S.C. § 3006A(a)(2)(B); Rule 8(c), Rules Governing Section
24
     2254 Cases.
25
            As with his first motion to appoint counsel, Petitioner again contends that the Court should
26
     appoint counsel based on Petitioner’s indigence, the complexity of the case, and lack of knowledge
27
     of the law. Because nearly all prisoners share these characteristics, Petitioner, who has competently
28
                                                       1
 1   submitted a petition and filed a response to Respondent’s answer, alleges no basis by which the

 2   Court may appoint counsel on his behalf.

 3            Petitioner's second motion for appointment of counsel is hereby DENIED.

 4   IT IS SO ORDERED.
 5

 6
     Dated:     March 18, 2019                                  /s/   Sheila K. Oberto          .
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
